--------------------------------------------------------------------------------

THIS DEBT SETTLEMENT AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN
OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN)
PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES AND PROVINCIAL LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.

THE HOLDER OF THE SECURITIES REPRESENTED HEREBY MUST NOT TRADE THE SECURITIES IN
OR FROM A JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF
MULTILATERAL INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER
MARKETS ARE MET.

DEBT SETTLEMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is dated for reference the 7th day of April,
2014.

BETWEEN:

NAKED BRAND GROUP INC., a corporation duly incorporated under the laws of
Nevada, with a business address at 2 – 34346 Manufacturers Way, Abbotsford,
British Columbia V2S 7M1

  (the “Company”)

AND:

CANFUND VENTURES CORPORATION, having an address at 1320 – 885 West Georgia
Street, Vancouver, British Columbia, V6E 3E8   (the “Subscriber”)


--------------------------------------------------------------------------------

- 2 -

WHEREAS:

A.     The Company is indebted to the Subscriber pursuant to a promissory note
dated October 2, 2013 (the “Promissory Note”) between the Subscriber and the
Company in the principal amount of $300,000 of which an amount of $128,704.63 is
currently due and payable by the Company (the “Indebtedness”);

B.     The Company is conducting a financing pursuant to a Term Sheet executed
with Noble Financial Capital Markets (Noble Financial Group, Inc.) in the form
attached hereto as Schedule A (the “Private Placement Offering”);

C.     The Company wishes to settle (the “Settlement”) the Indebtedness by
issuing to the Subscriber a 6% Senior Secured Convertible Promissory Note in the
form attached hereto as Schedule B (the “Settlement Note”) and which form is
issued in connection with a debt financing of up to $879,000 which is to close
on or about the date hereof (the “Bridge Financing”), which Settlement Note
shall be shall be automatically convertible into those securities of the Company
issued in connection with the Private Placement Offering. The issuance of the
Settlement Note will be considered full discharge and complete satisfaction of
the Indebtedness, and the Subscriber has agreed to accept such consideration in
full satisfaction of the Indebtedness;

D.     The Settlement will be conditional upon the Subscriber purchasing an
additional 6% Senior Secured Convertible Promissory Note (a “Bridge Note”) in
the amount of $128,704.63 in connection with the Bridge Financing, which is to
occur no later than April 7th, 2014.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.      Payment of Indebtedness

1.1     Provided that the Subscriber has participated in the Private Placement
Offering for the Minimum Investment, as full and final payment of the
Indebtedness, the Company will on the Closing Date (as defined herein) issue to
the Subscriber the Note, as fully paid and non-assessable, and the Subscriber
will accept the Note as full and final payment of the Outstanding Amount.

2.      Release

2.1     The Subscriber hereby agrees that upon delivery of the Note by the
Company in accordance with the provisions of this Agreement, the Indebtedness
will be fully satisfied and extinguished, and the Subscriber will remise,
release and forever discharge the Company and its respective directors,
officers, employees, successors, solicitors, agents and assigns from any and all
obligations relating to the Indebtedness.

2.2     Prior to receiving the Note, the Subscriber must complete, sign and
return to the Company two executed copies of this Agreement. This Agreement
shall be binding on the Subscriber upon delivery to the Company of a copy of
this Agreement.

3.      Documents Required from Subscriber

3.1     The Subscriber must complete, sign and return to the Company:

--------------------------------------------------------------------------------

- 3 -

  (a)

two (2) executed copies of this Agreement; and

        (b)

a National Instrument 45-106 (“NI 45-106”) Questionnaire in the form attached as
Exhibit A (the “Questionnaire”).

3.2     The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, the OTC Bulletin
Board, stock exchanges and applicable law.

4.      Closing

4.1 Closing of the offering of the Notes (the “Closing”) shall be conditional
upon the Subscriber having participated in the Private Placement Offering for
the Minimum Investment and shall occur on such date as may be determined by the
Company and the Subscriber (the “Closing Date”).

5.      Acknowledgements of Subscriber

5.1     The Subscriber acknowledges and agrees that:

  (a)

the Notes have not been registered under the U.S. Securities Act of 1933, as
amended (the "1933 Act"), or under any securities or "blue sky" laws of any
state of the United States and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to a U.S. Person,
as that term is defined in Regulation “S” (“Regulation “S”) promulgated by the
Securities and Exchange Commission (the “SEC”) pursuant to the 1933 Act, except
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state, provincial and foreign securities laws;

        (b)

the Notes are being issued to the Subscriber by the Company pursuant to an
exemption from applicable Canadian securities laws as set out in National
Instrument 45-106 (“NI 45-106”) of the Canadian Securities Administrators
adopted by the British Columbia Securities Commission (the "BCSC");

        (c)

the Company has not undertaken, and will have no obligation, to register any of
the Notes under the 1933 Act or any other securities legislation;

        (d)

the decision to execute this Subscription Agreement and purchase the Notes has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based solely upon
information provided by the Company in this document or that is publicly
available on the EDGAR website maintained by the SEC (collectively, the "Company
Information").

        (e)

the Subscriber has had a reasonable opportunity to review the Company
Information and to ask questions of and receive answers from the Company
regarding the offering, and to obtain additional information, to the extent
possessed or obtainable without unreasonable effort or expense, necessary to
verify the accuracy of the information contained in the Company Information, or
any other document provided to the Subscriber;


--------------------------------------------------------------------------------

- 4 -

  (f)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Notes pursuant to this
Subscription Agreement;

        (g)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Agreement and the
Questionnaire and the Subscriber will hold harmless the Company from any loss or
damage it or they may suffer as a result of the Subscriber's failure to
correctly complete this Agreement or the Questionnaire;

        (h)

the issuance and sale of the Notes to the Subscriber will not be completed if it
would be unlawful or if, in the discretion of the Company acting reasonably, it
is not in the best interests of the Company;

        (i)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Notes and with respect to the applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:


  (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

        (ii)

applicable resale restrictions;


  (j)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Notes, although in technical compliance with Regulation S, would not
be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

        (k)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell any of the Shares
in Canada under applicable provincial securities laws and Multilateral
Instrument 51-105 – Issuers Quoted in the U.S. Over the Counter Markets (“MI
51-105”) of the Canadian Securities Administrators;

        (l)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Notes through a person registered to sell securities and, as a
consequence of acquiring the Notes pursuant to this exemption, certain
protections, rights and remedies, including statutory rights of rescission or
damages, will not be available to the Subscriber;

        (m)

the Notes are not listed on any stock exchange and no representation has been
made to the Subscriber that any of the Shares will become listed on any stock
exchange;

        (n)

neither the SEC, nor any other securities regulatory authority has reviewed or
passed on the merits of the Notes;

        (o)

no documents in connection with Subscriber’s acquisition of Notes have been
reviewed by the SEC, nor by any other state securities administrators;

        (p)

there is no government or other insurance covering any of the Notes;


--------------------------------------------------------------------------------

- 5 -

  (q)

the Company will refuse to register the transfer of any of the Notes to a U.S.
Person not made pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from the registration requirements of
the 1933 Act and, in each case, in accordance with any other applicable laws;
and

        (r)

this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company.

6.      Representations, Warranties and Covenants of the Subscriber

6.1     The Subscriber hereby represents and warrants to and covenants with the
Company, as of the date of this Agreement that:

  (a)

the Subscriber is not a U.S. Person;

        (b)

the Subscriber is not acquiring the Notes for the account or benefit of,
directly or indirectly, any U.S. Person;

        (c)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Agreement;

        (d)

the sale of the Notes to the Subscriber as contemplated by the delivery of this
Agreement, the acceptance of it by the Company and the issuance of the Notes to
the Subscriber complies with all applicable laws of the Subscriber’s
jurisdiction of residence or domicile;

        (e)

the Subscriber:


  (i)

is knowledgeable of, or has been independently advised as to, the applicable
laws of the securities regulators having application in the jurisdiction in
which the Subscriber is resident (the “International Jurisdiction”) which would
apply to the acquisition of the Shares,

        (ii)

is acquiring the Notes pursuant to exemptions from prospectus or equivalent
requirements under applicable laws or, if such is not applicable, the Subscriber
is permitted to acquire the Notes under the applicable laws of the securities
regulators in the International Jurisdiction without the need to rely on any
exemptions,

        (iii)

represents and warrants that the applicable laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the offer,
issue, sale or resale of any of the Shares,

        (iv)

represents and warrants that the purchase of the Notes by the Subscriber does
not trigger:


  A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or


--------------------------------------------------------------------------------

- 6 -

  B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and


  (v)

will, if requested by the Company, deliver to the Company a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in subparagraphs (ii), (iii) and (iv) above to the
satisfaction of the Company, acting reasonably;


  (f)

the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;

        (g)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

        (h)

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

        (i)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks (including those risks disclosed in the Public Record),
including the possible loss of the entire investment;

        (j)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Shares and the Company;

        (k)

all information contained in the Questionnaire, is complete and accurate and may
be relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the acceptance of this Agreement;

        (l)

the Subscriber is acquiring the Notes for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Notes, and the Subscriber has not
subdivided his interest in the Shares with any other person;

        (m)

the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Notes; and (iii) has the
ability to bear the economic risks of its prospective investment and can afford
the complete loss of such investment;

        (n)

the Subscriber is not an underwriter of, or dealer in, any of the Notes, nor is
the Subscriber participating, pursuant to a contractual agreement or otherwise,
in the distribution of the Notes or any of them;


--------------------------------------------------------------------------------

- 7 -

  (o)

the Subscriber is not aware of any advertisement of any of the Notes and is not
acquiring the Notes as a result of any form of general solicitation or general
advertising, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media, or broadcast over radio
or television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

        (p)

no person has made to the Subscriber any written or oral representations:


  (i)

that any person will resell or repurchase any of the Notes,

        (ii)

that any person will refund the purchase price of any of the Notes, or

        (iii)

as to the future price or value of any of the Notes;


  (q)

the Subscriber understands and agrees that none of the Notes have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state, provincial and
foreign securities laws;

        (r)

the Subscriber understands and agrees that offers and sales of any of the Notes
prior to the expiration of the period specified in Regulation S (such period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the 1933 Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
1933 Act or an exemption therefrom and in each case only in accordance with
applicable state and provincial securities laws;

        (s)

the Subscriber acknowledges that it has not acquired the Notes as a result of,
and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Notes which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Notes; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Notes pursuant to
registration of any of the Notes pursuant to the 1933 Act and any applicable
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;

        (t)

hedging transactions involving the Notes may not be conducted unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable securities laws;

        (u)

a subsequent trade in any of the Notes in or from any province or territory of
Canada will be a distribution subject to the prospectus requirements of
applicable provincial securities laws unless certain conditions are met, which
conditions include, among others, a requirement that any certificate
representing the any of the Notes (or ownership statement issued under a direct
registration system or other book entry system) bear the restrictive legend
specified in MI 51-105 or National Instrument 45-102, as applicable; and


--------------------------------------------------------------------------------

- 8 -

  (v)

the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber’s acceptance unless the undersigned provides to the Company, along
with an executed copy of this Agreement:


  (i)

fully completed and executed Questionnaire in the form attached hereto as
Exhibit A; and

        (ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

6.2     In this Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S promulgated under the 1933 Act and for the
purpose of the Agreement includes any person in the United States.

7.      Indemnity and hold harmless

7.1    The Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein in connection
herewith, being untrue in any material respect or any breach or failure by the
Subscriber to comply with any covenant or agreement made by the Subscriber to
the Company in connection therewith;

8.      Acknowledgement and Waiver

8.1    The Subscriber has acknowledged that the decision to acquire the Notes
was made based solely on the Company Information. The Subscriber hereby waives,
to the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Notes. Because the Subscriber is not
acquiring the Notes under a prospectus, the Subscriber will not have the civil
protections, rights and remedies that would otherwise be available to the
Subscriber under the securities laws in Canada, including statutory rights of
rescission or damages.

9.      Representations and Warranties will be Relied Upon by the Company

9.1    The Subscriber acknowledges that the acknowledgements, representations
and warranties contained herein are made by it with the intention that they may
be relied upon by the Company and its legal counsel in determining the
Subscriber's eligibility to acquire the Notes under applicable securities
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to acquire the Notes under applicable securities
legislation. The Subscriber further agrees that by accepting delivery of the
certificates representing the Notes, it will be representing and warranting that
the acknowledgements representations and warranties contained herein are true
and correct as of the date hereof and the date of delivery and will continue in
full force and effect notwithstanding any subsequent disposition by the
Subscriber of all of the Notes.

--------------------------------------------------------------------------------

- 9 -

10.      Collection of Personal Information

10.1     The Subscriber acknowledges and consents to the fact that the Company
is collecting the Subscriber's personal information for the purpose of
fulfilling this Agreement and completing the allotment of Notes. The
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company's registrar and transfer agent, (c) tax
authorities, (d) law enforcement authorities, (e) authorities pursuant to the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
(f) any of the other parties involved in the allotment and issuance, including
legal counsel, and may be included in the Company’s record books. By executing
this Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be acquiring Notes as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

Furthermore, the Subscriber is hereby notified that:

  (a)

the Corporation may deliver to the Alberta Securities Commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
Notes or other securities of the Corporation owned by the Subscriber, the number
of Notes purchased by the Subscriber and the total purchase price paid for such
Notes, the prospectus exemption relied on by the Corporation and the date of
distribution of the Notes,

        (b)

such information is being collected indirectly by the Alberta Securities
Commission under the authority granted to it in securities legislation,

       

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Alberta.

11.      Costs

11.1     The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Notes shall
be borne by the Subscriber.

12.      Governing Law

12.1     This Agreement is governed by the laws of the State of Nevada. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
exclusive jurisdiction of the Courts of the State of Nevada.

13.      Survival

13.1     This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the acquisition of the Notes by the Subscriber pursuant hereto.

--------------------------------------------------------------------------------

- 10 -

14.      Assignment

14.1     This Agreement is not transferable or assignable.

15.      Severability

15.1     The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

16.      Entire Agreement

16.1     Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Notes and there are no other terms, conditions, representations or
warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.

17.      Notices

17.1     All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Subscriber shall be directed to the
delivery address on the first page of this Agreement and notices to the Company
shall be directed to it at the address stated on the first page of this
Agreement.

18.      Counterparts and Electronic Means

18.1     This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument. Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.

IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date hereinafter set forth.

--------------------------------------------------------------------------------

[exhibit10-7x11x1.jpg]


--------------------------------------------------------------------------------

- 12 -

A C C E P T A N C E

The above-mentioned Agreement in respect of the acquisition of the Notes is
hereby accepted by Naked Brand Group Inc.

DATED at Vancouver, British Columbia, the 7th day of April, 2014.


  [sign.jpg] Per:      Joel Primus, President and CEO


--------------------------------------------------------------------------------